Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about August 15, 2002, which awarded plaintiff wife attorney’s fees and disbursements in the principal amount of $13,164.74, and judgment, same court and Justice, entered thereon on September 26, 2002, unanimously affirmed, without costs.
Since the husband failed to request a hearing, he waived his present argument that a hearing is necessary to determine the appropriate allocation of attorney’s fees (see Adler v Adler, 203 AD2d 81, 82 [1994]; Rosenberg v Rosenberg, 155 AD2d 428, 432 *710[1989]). In any event, in view of the parties’ respective financial positions, the court properly exercised its discretion in ordering the husband to pay the wife’s attorney’s fees (see Charpié v Charpié, 271 AD2d 169, 171 [2000]).
The record supports the court’s determination that the fee request was reasonable. Following a prior decision by this Court (287 AD2d 277 [2001], lv denied 97 NY2d 613 [2002]), the husband made an unsuccessful motion before this Court for reargument and for leave to appeal to the Court of Appeals, and then an unsuccessful motion before the Court of Appeals for leave to appeal. The record establishes that the wife’s attorney expended considerable time and effort in defending against these motions, particularly since the husband raised complex issues, some of which had not been previously raised before this Court or before Supreme Court. The fact that the wife’s attorney submitted a short, concise brief to the Court of Appeals does not warrant a different conclusion.
We have considered and rejected the parties’ remaining arguments for affirmative relief. Concur — Tom, J.P., Andrias, Saxe and Williams, JJ.